As a rule, personal property is taxable in the town in which the owner resides. P. S., e. 56, s. 1; Kent v. Exeter, 68 N.H. 469. There are, however, exceptions to this rule (P. S., c. 56, ss. 10, 12, 16, 18; Laws 1905, c. 15; Conn. River Lumber Co. v. Columbia, 62 N.H. 286; Coe v. Errol,62 N.H. 303; Winkley v. Newton, 67 N.H. 80; Winnipiseogee Paper Co. v. Northfield, 67 N.H. 365; Conn. Valley Lumber Co. v. Monroe, 71 N.H. 473); but no provision of law making an exception of the class of property here in question has been pointed out, and an examination of the statutes has disclosed none. The abatement was properly granted.
Exception overruled.
All concurred.